                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                  Case No. 00-cr-90036
                                                  Hon. Matthew F. Leitman
v.

D9, TOI HORN,

     Defendant.
__________________________________________________________________/

                     ORDER DENYING DEFENDANT’S
                   MOTION TO RE-OPEN CASE (ECF No. 747)

      This motion arises out of a criminal case that was closed more than fourteen

years ago. On May 16, 2005, Defendant Toi Horn pleaded guilty to one count of

aiding and abetting wire fraud in violation of 18 U.S.C. §§ 2, 1343 pursuant to a

Rule 11 Plea Agreement. (See Superseding Information, ECF No. 432; Plea Agmt.,

ECF No. 422.) Prior to sentencing, the Judge then presiding over Horn’s case

ordered Horn to undergo a psychiatric evaluation. (See Order, ECF No. 495.) It

appears that Horn underwent that evaluation, and the Court ultimately determined

that Horn was competent to proceed to sentencing. (See 3/23/2006 Hr’g Tr., ECF

No. 558, PageID.2960-2961.) On March 24, 2006, the Court sentenced Horn to six

months imprisonment with credit for time served. (See Judgment, ECF No. 553.)

Horn was released from custody on April 4, 2006. (See ECF No. 560.)

                                        1
      On November 9, 2020, more than fourteen years after Horn completed her

sentence, Horn filed a Notice of Appeal in this action. (See Notice, ECF No. 736.)

She also filed a motion to proceed in forma pauperis on appeal. (See Mot., ECF No.

738.) The Court denied that motion because it concluded that Horn lacked a good

faith basis to appeal. (See Order, ECF No. 739.) The United States Court of Appeals

for the Sixth Circuit dismissed Horn’s appeal as untimely on January 6, 2021. (See

Order, ECF No. 743.)

      Horn has now filed a motion to re-open this case. (See Mot., ECF No. 747.)

Horn’s motion is difficult to follow. It appears that Horn wants the case to be re-

opened so that the director of the facility where Horn underwent her psychological

evaluation more than fourteen years ago can complete a certificate arising out of that

evaluation. (See id.) Horn has not explained the relevance of the certificate, why she

needs the certificate, or what authority the Court has to order anyone complete the

certificate. Horn has failed to show an entitled to any relief. The motion is therefore

DENIED.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: May 6, 2021                      UNITED STATES DISTRICT JUDGE




                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 6, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3
